DETAILED ACTION
This Office Action is in response to a Non-Final office action, filed on 05/05/2022, on an application filed on 01/16/2020. Claims 1-15 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
The Applicant’s Claim Amendments (filed on 05/05/2022) amending claims 2-6 and 9-10 are persuasive in resolving the following minor informalities:
Amending the preamble of claims 2-6 to be consistent with independent claim 1.
Amending the preamble of claims 9-10 to be consistent with independent claim 7.

The claim objection of claims 2-6 and 9-10 cited in the last office action (mailed on 02/08/2022) are withdrawn.

Response to Amendment and Remarks
The Examiner agrees with Applicant's Remarks (filed on 05/05/2022) that the reference of Fujimoto does not have any arms that move towards each other in the connection. However, the Examiner disagrees with the Applicant that Fujimoto fails to mention that the cross-section of the wire remains unchanged. Though Fujimoto does not explicitly disclose that the cross-section of a wire remains unchanged, the Examiner broadly and reasonably interpreted that the cross-section of the wire remains unchanged through Fujimoto’s Figs. 19-21.
Nevertheless, Applicant's Amendments (filed on 05/05/2022) with respect to the 103 rejection of independent claim 1 is moot in view of the new ground(s) of rejection due to the amended limitations “and the cross-section of the wire remains unchanged”.
The 102 rejection of independent claim 7 is moot in view of the new ground(s) of rejection due to the amended limitations “wherein the pair of arms are moved towards each other so as to crimp the wire to the fork structure, such that the cross-section of the wire remains unchanged”.
The 102 rejection of independent claim 11 is moot in view of the new ground(s) of rejection due to the amended limitations “and the cross-section of the wire remains unchanged after crimping”.

Claim Objections
The following claims are objected to due to minor informalities:
Independent claim 11 should indicate “a method of mechanically and electrically connecting a rigid wire of an electrical component to a fork structure” in the preamble.
Independent claim 11 should indicate “providing the electrical component having the rigid wire extending therefrom” in the body of the claim to maintaining proper antecedent basis.
Independent claim 11 should indicate “providing the fork structure having a distal end defined by pair of arms disposed in spaced relation defining an open‐ended channel therebetween” in the body of the claim to maintaining proper antecedent basis with the preamble.

	Appropriate action is required.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taniguchi et al. (US 2011/0076898A1 and Taniguchi hereinafter), as evidence by Belopolsky et al. (US 5,999.400 and Belopolsky hereinafter).
Regarding claim 1, Taniguchi discloses an electronic device (item 1 of Fig. 1 and ¶[0092] shows and indicates electronic device 1 {modular plug with electronic components, as evidenced by Belopolsky in 2:35-67 and Figs. 1-2}) comprising: a fork structure comprising a pair of arms disposed in spaced relation and defining an open-ended channel therebetween (items 60, 63C, 64 of Fig. 3A and ¶[0080-0081 & 0084-0092] shows and indicates fork structure 60 {pressing terminal indicated in ¶[0080_ 0084_0086-0088 & 0091]} comprising a pair of arms 63C {second arm portion 63C indicated in ¶[0080 & 0084-0091]} disposed in spaced relation and defining an open-ended channel 64 {pressing groove portion indicated in ¶[0080-0081_0085-0086_0090 & 0092]}), a surface of channel defines a seat opposite the open end, the channel having a width W1 at its narrowest section (item 63A-1 of Fig. 3A and ¶[0082-0083_0087-0088 & 0091] shows the surface of channel 64 defines seat 63A-1-bottom {bottom of base portion 63A-1} opposite the open end of channel 64; where according to Fig. 3A, channel 64 shows a width W1 at its narrowest section); and a rigid wire of an electrical component disposed in the channel generally adjacent to the seat (items C1A, C1 of Fig. 3A and ¶[0080-0086 & 0088-0092] shows and indicates rigid wire C1A {core wire C1A [indicated in ¶[0080_0084-0086_0088 & 0092]] of the wire C1 [indicated in ¶[0080-0086 & 0088-0092]]} of electrical component 1 disposed in channel 64 that is adjacent to seat 63a-1-bottom), the wire having a width W2 that is greater than the width W1 so surfaces of the channel at the narrowest section defined by width W1 interfere with the wire, preventing the wire from moving towards the open end of the channel (item C2A of Fig. 3B & Fig. 3A and ¶[0080-0081_0084-0086_0088_0090 & 0092] shows wire C1A has a width W2 that is greater than the width W1 {core wire C2A has a diameter W1 equivalent to the width of channel 64 [pressing groove portion] and thinner than rigid wire C1A indicated in ¶[0092]} so that the surfaces of channel 64 at the narrowest section defined by width W1 will interfere with wire C1A {core wire C1A of the wire C1 is larger than the width of channel 64 [pressing groove portion] indicated in ¶[0086]}; where channel 64 will prevent wire C1A from moving towards the open end of channel 64); wherein the pair of arms are constructed and arranged to be moved toward each other so as to crimp the wire to the fork structure (Fig. 3A and ¶[0088-0091] is understood to show and indicate where the pair of arms 63C are constructed and arranged to be moved toward each other {second arm portions 63C deforms elastically towards each other around wire C1A with a specific range} so as to crimp {by elastic deformation} the wire C1A to the fork structure 60), and the cross-section of the wire remains unchanged (Fig. 3A and ¶[0080_0084-0086_0088 & 0092] is understood to show that the cross-section of the wire C1A remains unchanged).

Regarding claim 2, Taniguchi discloses an electronic device, wherein the wire extends from a capacitor defining the electrical component (Figs. 1_3A and ¶[0092] is understood to show and indicate where wire C1A extends from electronic device 1 that is comprises a capacitor, as evidenced by Belopolsky in 2:55-58 & claim 8 and Fig. 1).

Regarding claim 3, Taniguchi discloses an electronic device, wherein a cross-section of the wire is circular (Fig. 3A and ¶[0080_0084-0086_0088 & 0092] shows where wire C1A has a circular cross-section).

Regarding claim 4, Taniguchi discloses an electronic device,  wherein a portion of the channel near the seat has a width W3 at its largest section that is greater than width W1, and greater than a width of any other portion of the channel, and wherein the width W2 is smaller than the width W3 (Fig. 3A and claim 1 & ¶[0080-0082_0084-0088_0091- 0092] is understood to show where a portion of channel 64 near seat 63A-1-bottom has a width W3 at its largest section that is greater than width W1 of channel 64, and greater than a width of any other portion of channel 64, and where the width W2 of wire C1A is smaller than the width W3).

Claims 7, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taniguchi.
Regarding claim 7, Taniguchi discloses a fork structure for coupling with a rigid wire of an electronic component (items 60, C1A, C1 of Fig. 3A and ¶[0080-0081 & 0084-0092] shows and indicates fork structure 60 {pressing terminal indicated in ¶[0080_ 0084_0086-0088 & 0091]} for coupling with rigid wire C1A {core wire C1A [indicated in ¶[0080_0084-0086_0088 & 0092]] of the wire C1 [indicated in ¶[0080-0086 & 0088-0092]]}; where the limitation phrase "of an electronic component" is a recitation of intended use and is interpreted to only require the ability to so perform; since Taniguchi's fork structure is capable of performing the intended use, Taniguchi meets this claim recitation {in the case of product claim, only the structure of the claim distinguishes over the prior art; furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations [Ex parte Masham, 2 USPQ 2d 1647 (1987)]}), the fork structure comprising: a pair of arms disposed in spaced relation and defining an open-ended channel therebetween (item 63C, 64 of Fig. 3A and ¶[0080-0082 & 0084-0091] shows and indicates a pair of arms 63C {second arm portion 63C indicated in ¶[0080 & 0084-0091]} disposed in spaced relation and defining an open-ended channel 64 {pressing groove portion indicated in ¶[0080-0081_0085-0086_0090 & 0092]}), a surface of channel defining a seat opposite the open end, the channel having a width W1 at its narrowest section (item 63A-1 of Fig. 3A and ¶[0082-0083_0087-0088 & 0091] shows the surface of channel 64 defines seat 63A-1-bottom {bottom of base portion 63A-1} opposite the open end of channel 64; where according to Fig. 3A, channel 64 shows a width W1 at its narrowest section), the channel having a portion adjacent to the seat having a width W3 at its largest section that is greater than width W1 and greater than a width of any other portion of the channel (Fig. 3A and claim 1 & ¶[0080-0082_0084-0088_0091- 0092] is understood to show where a portion of channel 64 near seat 63A-1-bottom has a width W3 at its largest section that is greater than width W1 of channel 64, and greater than a width of any other portion of channel 64); wherein the pair of arms are moved towards each other so as to crimp the wire to the fork structure, such that the cross-section of the wire remains unchanged (Fig. 3A and ¶[0080_0084-0086 & 0088-0092] is understood to show and indicate where the pair of arms 63C move toward each other {second arm portions 63C deforms elastically towards each other around wire C1A with a specific range} so as to crimp {by elastic deformation} the wire C1A to the fork structure 60 such that the cross-section of the wire C1A remains unchanged). 

Regarding claim 8, Taniguchi discloses a fork structure, in combination with the wire, the wire having a width W2 that is greater than the width W1 so surfaces of the channel at the narrowest section defined by width W1 interfere with the wire, preventing the wire from moving towards the open end of the channel (item C2A of Fig. 3B & Fig. 3A and ¶[0080-0081_0084-0086_0088_0090 & 0092] shows in combination with wire C1A, where wire C1A has a width W2 that is greater than the width W1 {core wire C2A has a diameter W1 equivalent to the width of channel 64 [pressing groove portion] and thinner than rigid wire C1A indicated in ¶[0092]} so that the surfaces of channel 64 at the narrowest section defined by width W1 will interfere with wire C1A {core wire C1A of the wire C1 is larger than the width of channel 64 [pressing groove portion] indicated in ¶[0086]}; where channel 64 will prevent wire C1A from moving towards the open end of channel 64).

Regarding claim 9, Taniguchi discloses a fork structure, wherein the width W2 is smaller than the width W3 (Fig. 3A and claim 1 & ¶[0080-0082_0084-0088_0091- 0092] is understood to show where width W2 of wire C1A is smaller than the width W3 of seat 63A-1-bottom).

Allowable Subject Matter
Independent claim 11 and dependent claims 12-15 would be allowable if the base claim is rewritten or amended to overcome the claim objections set forth in this Office Action.
Claims 5-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the primary reason for allowance is due to an electronic device, wherein the portion of the channel is adjacent to the seat and is configured to correspond in shape with a cross-sectional shape of the wire.
Regarding claim 6, the primary reason for allowance is due to the dependence on claim 5.
Regarding claim 10, the primary reason for allowance is due to fork structure, wherein the portion of the channel adjacent to the seat and is configured to correspond in shape with a cross-sectional shape of the wire.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847